Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 17/470,086 filed 09/09/2021.  Claims 1-20 are pending and have been examined.
The information disclosure statements (IDS) submitted on 11/13/2021 and 03/07/2022 were considered by the examiner.
Claim Objections
Claims 1-9 and 18-20 are objected to because of the following informalities:  
Claim 1 contains the typographical error “second identifying a second tuner” in line 9.
Claim 18 contains the typographical errors “instructis” and “a first tuner provide by” in lines 1 and 4 respectively.
Claim 19 contains the typographical error “a tablet computing devices” in line 3.
Claim 20 contains the typographical error “and0” in line 5.
Applicant is requested to proofread the entire set of claims.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-10, 12-14 and 16-18 of U.S. Patent No. 11,146,844. Although the claims at issue are not identical, they are not patentably distinct from each other because they are different definitions or descriptions of the same subject matter varying in breadth.  For example, note the following relationship between claim 1 of the instant application and the patented claim 1.
Application No. 17/470,086
U.S. Patent No. 11,146,844
1. A non-transitory machine-readable storage medium, having stored thereon instructions which cause a processor in a first electronic device to perform operations, the operations comprising: 
1. A system, comprising: 

facilitating a first seamless tuner engine performing operations comprising:
wherein the first user device comprises a first hardware processor configured to execute first, non-transient, computer instructions for facilitating a first seamless tuner engine; 
identifying a first tuner provided by the first electronic device; 
wherein the first seamless tuner engine is configured to identify a first tuner; 
wherein the first electronic device is communicatively coupled to a network;
a first user device communicatively coupled to a local area network; and 
generating first tuner availability information; 
wherein each of the first instance of the universal tuner directory and the second instance of the universal tuner directory identifies availability of each of the first tuner and the second tuner.
second identifying a second tuner provided by a second electronic device; 
wherein the second seamless tuner engine is configured to identify a second tuner; 
wherein the second electronic device is communicatively coupled to the network; and
a second user device communicatively coupled to the local area network; 
wherein the second electronic device includes a second processor executing second instructions facilitating a second seamless tuner engine; 
wherein the second user device comprises a second hardware processor configured to execute second, non-transient, computer instructions for facilitating a second seamless tuner engine; 
receiving second tuner availability information from the second electronic device; 
wherein each of the first instance of the universal tuner directory and the second instance of the universal tuner directory identifies availability of each of the first tuner and the second tuner.
communicating the first tuner availability information to the second seamless tuner engine; and 
wherein each of the first seamless tuner engine and the second seamless tuner engine are further configured to respectively generate a first instance of a universal tuner directory and a second instance of the universal tuner directory; and 
wherein, based upon the first tuner availability information and second tuner availability information, the first seamless tuner engine separately generates a first instance of a universal tuner directory; and 
wherein each of the first seamless tuner engine and the second seamless tuner engine are further configured to respectively generate a first instance of a universal tuner directory and a second instance of the universal tuner directory; and 
whereby, upon receipt of the first tuner availability information, the second seamless tuner engine generates a second instance of the universal tuner directory.
wherein each of the first seamless tuner engine and the second seamless tuner engine are further configured to respectively generate a first instance of a universal tuner directory and a second instance of the universal tuner directory; and 


It would have been obvious to one of ordinary skill in the art to readily recognize that the conflicting claims are different definitions or descriptions of the same subject matter varying in breadth.  In this case, the application claims are broader than and inclusive of the patented claims.   
Claim 2 of the application corresponds to claim 2 of the patent.
Claim 3 of the application corresponds to claim 3 of the patent.
Claim 4 of the application corresponds to claim 4 of the patent.
Claim 5 of the application corresponds to claim 8 of the patent.
Claim 6 of the application corresponds to claim 9 of the patent.
Claim 7 of the application corresponds to claim 10 of the patent.
Claim 8 of the application corresponds to claim 12 of the patent.
Claim 9 of the application corresponds to claim 13 of the patent.
Claim 10 of the application corresponds to claim 14 of the patent.
Claim 11 of the application corresponds to claim 14 of the patent.
Claim 12 of the application corresponds to claim 17 of the patent.
Claim 13 of the application corresponds to claim 17 of the patent.
Claim 14 of the application corresponds to claim 14 of the patent.
Claim 15 of the application corresponds to claim 14 of the patent.
Claim 16 of the application corresponds to claim 16 of the patent.
Claim 17 of the application corresponds to claim 18 of the patent.
Claim 18 of the application corresponds to claim 3 of the patent.
Claims 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,146,844 in view of Hieb et al. (US 2015/0195478), herein Hieb.
Consider claim 19, the patented claim 3 clearly teaches the limitations of claim 18.
However, the patented claims do not explicitly teach the first electronic device is at least one of a cable set-top box, a direct broadcast satellite set-top box, a 10-foot device, a tablet computing devices, a smartphone device, a personal computer, a laptop computer, and a gaming console device.
In an analogous art, Hieb, which discloses a system for video distribution, clearly teaches the first electronic device is at least one of a cable set-top box, a direct broadcast satellite set-top box, a 10-foot device, a tablet computing devices, a smartphone device, a personal computer, a laptop computer, and a gaming console device. (Primary device 102 receives satellite or cable broadcasts, [0023], [0036].)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the patented claims by the first electronic device is at least one of a cable set-top box, a direct broadcast satellite set-top box, a 10-foot device, a tablet computing devices, a smartphone device, a personal computer, a laptop computer, and a gaming console device, as taught by Hieb, to achieve the predictable result of receiving, decoding and presenting broadcast signals.
Claim 20 of the application corresponds to claim 3 of the patent in view of Hieb paragraph [0004].
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hieb et al. (US 2015/0195478).
Consider claim 18, Hieb clearly teaches a non-transitory machine-readable storage medium, having stored thereon instructions which cause a processor in a first electronic device to perform operations, the operations ([0028]) comprising: 

allocating a first tuner provided by a first electronic device to a Joey device; (Fig. 2: Secondary device 120, which may be a JOEY device, is allocated a tuner from primary device 102 or enhanced secondary device 110, [0033], [0034].)

updating a first instance of a universal tuner directory to indicate an allocation of the first tuner by the first electronic device to the Joey device; (Resource manager tracks and allocates tuners, [0029], [0032].)

receiving a Joey tuner request from the Joey device; (Request 208, [0033]) and 6P2020-03-02.1 P00059.US.02 

configuring a tuner, provided by the first tuner, to the Joey tuner request. (A tuner is allocated in response to the request, [0033]-[0038].)  

Consider claim 19, Hieb clearly teaches the first electronic device is at least one of a cable set-top box, a direct broadcast satellite set-top box, a 10-foot device, a tablet computing device, a smartphone device, a personal computer, a laptop computer, and a gaming console device. (Primary device 102 receives satellite or cable broadcasts, [0023], [0036].)

Consider claim 20, Hieb clearly teaches the Joey device is an electronic device non-capable of performing one or more signal processing operations performed by the first electronic device and used to receive content provided by a channel indicated by the Joey tuner request; ([0004], [0033]-[0038]) and wherein the channel is at least one of a cable channel, a direct broadcast satellite channel, a streaming service provider channel, and an over-the-air channel. ([0016])

Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/           Primary Examiner, Art Unit 2425